The accused having been found guilty of robbery by intimidation under the Code, § 26-2503, which is not a capital felony, under article 6, section 2, paragraph 4, of the Constitution of 1945 (Code, Ann. Supp., § 2-3704), this court has no jurisdiction thereof. Meriwether v. State, 189 Ga. 746
(2, 3) (8 S.E.2d 72); Mika v. State, 196 Ga. 473 (2) (26 S.E. 616). Accordingly the case is
Transferred to the Court of Appeals. All the Justices concur, except Bell, J., absent on account of illness, and Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 16067. FEBRUARY 10, 1948.